Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, a multilayer pet bed comprises a fourth layer as required by claim 7.  As such, it is unclear which layer of the multilayer pet bed set out in claim 1 is referred to a third layer.  Appropriate correction is required.  
As to claim 10, the claim is in conflict with its parent claim in terms of a manner in which an odor absorbing layer is secured to an exterior cover.  The odor absorbing layer is removably inserted and secured within the exterior cover as required by parent claim.  However, the odor absorbing layer is permanently secured to the exterior cover as recited by claim 10.   
		

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, and 4-9 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2012/0291711 to Baker et al. (hereinafter “Baker”).
Baker discloses an orthopedic pet bed comprising a bed member including an upper sheet and a lower sheet adhered together to define an interior volume subdivided into a plurality of cells of which adjacent cells are in fluid communication with one another (abstract).  When fully inflated with air, a pet bed is approximately ¾ thick at the widest point (paragraphs 59 and 62).  A solid ring is further positioned at the center of the pet bed to prevent the accumulation of fluid in the center of the pet bed, and helps to ensure that the distribution of fluid between the cells is 
The pet bed further includes a moisture resistant inner cover 142, and an outer cover 144 as shown in figures 14A and B. The moisture resistant inner cover is provided with a zipper for encasing the foam pads and the bed member.  The moisture resistant inner cover keeps moisture and odor away from the foam pads and the bed member (paragraph 72).  The moisture resistant inner cover corresponds to the claimed second layer. 
The outer cover is removable and washable (paragraph 64). The outer cover is provided with a non-skid material on the underside thereof to avoid unwanted movement of the pet bed, thereby avoiding injuries (paragraph 75).  
The outer cover reads on the claimed exterior cover. 
As to claim 4, the outer cover is provided with a non-skid material on the underside thereof to avoid unwanted movement of the pet bed, thereby avoiding injuries (paragraph 75).  
As to claim 5, the pet bed is comprised of an upper sheet and a lower sheet adhered together to define an interior volume subdivided into a plurality of cells of which adjacent cells are in fluid communication with one another (abstract).  The hexagonal cells are defined by the regions between spot welds.  As such, the pet bed comprises a plurality of recessed portions on the upper sheet (figures 4 and 5).  
As to claim 6, Baker discloses that the inner cover is provided with a zipper to close the cover (paragraph 73).  Baker also teaches that the outer cover is 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the outer cover with a zipper motivated by the desire to facilitate periodic removal of the outer cover for laundering.  
As to claims 7 and 8, the outer cover is removable and washable while keeping the components together when the combined structure is in use (paragraph 64).  This is a clear indication that the foam pad is removably secured within the interior of the outer cover. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Baker as applied to claim 1 above, and further in view of US 2016/0135422 to MacDowell (hereinafter “MacDowell”).  
Baker discloses that the pet bed can be fully inflated with air (paragraphs 59 and 62).  Baker does not explicitly disclose the pet bed comprising a port capable of accepting or releasing air. 
MacDowell, however, teaches a pet bed comprising an inflatable mattress, a removable cover for covering a top and four sides of the inflatable mattress (abstract).  A plurality of downward facing suction cups are provided at the bottom of the inflatable mattress for preventing movement of the pet bed on the ground (abstract). 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the bed member disclosed in Baker with a valve disclosed in MacDowell motivated by the desire to allow the air to flow in and out of the air mattress so as to adjust the mattress between an inflated state and a deflated state. 

Claims 1, 2, and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Baker as applied to claim 1 above, and further in view of US 2017/0251630 to Wulforst et al.  (hereinafter “Wulforst”).
Baker discloses an orthopedic pet bed comprising a bed member including an upper sheet and a lower sheet adhered together to define an interior volume subdivided into a plurality of cells of which adjacent cells are in fluid communication with one another (abstract).  When fully inflated with air, a pet bed is approximately ¾ thick at the widest point (paragraphs 59 and 62).  A solid ring is further positioned at the center of the pet bed to prevent the accumulation of fluid in the center of the pet bed, and helps to ensure that the distribution of fluid between the cells is properly balanced for the comfort and orthopedic health of the dog (paragraph 61).  A memory foam pad is provided on the upper sheet and/or the lower sheet (figures 14 A-B; and paragraph 73).  

Baker does not explicitly disclose the inner cover comprising an odor absorbing layer made of at least carbon.  
Wulforst, however, discloses an animal bed comprising a cushioning core material surrounded by an encasing wherein the encasing has a face textile, a backing layer and an odor absorbing layer disposed between the face textile and the backing layer (abstract, figures 1 and 4).  The encasing 100 has a top surface 101, a bottom surface 102, side walls 103-105 and enclosure end 106 with a zipper 107 (figure 1).  The odor absorbing layer comprises activated carbon (paragraph 24).  The odor absorbing layer is permanently attached to the face textile by an adhesive material (paragraph 27).  The encasing has a zipper to facilitate periodic removal thereof for laundering (paragraph 11). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use an encasing disclosed in Wulforst for the inner cover disclosed in Baker motivated by the desire to provide a pet bed with more efficient elimination of odors. 

As to claim 5, Baker discloses that the pet bed is comprised of an upper sheet and a lower sheet adhered together to define an interior volume subdivided into a plurality of cells of which adjacent cells are in fluid communication with one another (abstract).  The hexagonal cells are defined by the regions between spot welds.  As such, the pet bed comprises a plurality of recessed portions on the upper sheet (figures 4 and 5).  
As to claim 6, Baker discloses that the inner cover is provided with a zipper to close the cover (paragraph 73).  
As to claims 7 and 8, Baker discloses that a memory foam pad is provided on the upper sheet and/or the lower sheet (figures 14 A-B; and paragraph 73).  The foam pad is removably secured within the inner cover.  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of Wulforst as applied to claim 1 above, and further in view of MacDowell.  
Baker discloses that the pet bed can be fully inflated with air (paragraphs 59 and 62).  Baker does not explicitly disclose the pet bed comprising a port capable of accepting or releasing air. 
MacDowell, however, teaches a pet bed comprising an inflatable mattress, a removable cover for covering a top and four sides of the inflatable mattress (abstract).  A plurality of downward facing suction cups are provided at the bottom of 
The inflatable mattress has a valve for allowing the air to flow in and out of the air mattress so as to adjust the mattress between an inflated state and a deflated state (paragraph 27).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the bed member disclosed in Baker with a valve disclosed in MacDowell motivated by the desire to allow the air to flow in and out of the air mattress so as to adjust the mattress between an inflated state and a deflated state. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Hai Vo/
Primary Examiner
Art Unit 1788